Smith, P. J. (dissenting):
Assuming for the argument that chapter 418 of the Laws of 1891 was retroactive, so as to require the filing of a conditional contract of sale in order to protect the conditional vendor from a subsequent pledge of a piano in good faith, the-difficulty with defendant’s position is that neither she nor the pledgee, from whom she derived title, was a purchaser or pledgee in good faith. It is conceded that the defendant got her right by gift from her mother-in-law, Mrs. Davis. Mrs. Davis took the piano under pledge for an antecedent debt, and, therefore, is not protected by the statute. (Harder v. Plass, 57 Hun, 541; Russell v. St. Mart, 83 App. Div. 545.) The plaintiff, therefore, has not lost his right by failing to file his contract of sale. The only other objection that can be urged against the plaintiff’s right is his delay in taking possession of the piano. . There certainly can be no claim of title to the piano by the right of adverse possession, and the vendee having forfeited her rights thereunder by failure to pay according to the terms of the contract, the plaintiff had the clear right to replevin the piano, and the judgment should be affirnied, with costs.
Judgment of the City Court and County Court reversed- on law and facts, with costs to defendant in all courts.